DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 6/03/22.  Claims 1-14 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govern et al (US 2007/0084582, previously cited) in view of Carozza et al (US 5,394,932, previously cited), Liu (CN 205270753 U), and Beele (US 2020/0338630).
Regarding claim 1, Govern et al teaches a method of supporting a core within a mould die (fig 3-4), the method comprising the steps of:
forming the core (casting core 76);
forming a chaplet (fig 3-4, paragraph [0027-0028], standoff spacers 82, such as chaplet 86) that supports the core within the die (fig 3-4, paragraph [0028], mechanically holds the casting core in place), the chaplet being formed of a ceramic material (paragraph [0028], chaplet typically made of quartz, a ceramic, or other material that does not melt or dissolve during the metal casting); and
positioning the chaplet to contact the core to the die (fig 4, core 76 is positioned within mold 72 by chaplet 86), the core spaced away from an edge of the mould die (fig 3-4 shows core is spaced apart from surface of mold, paragraph [0027]);
wherein the core and the chaplet are two pieces of structure (fig 4, paragraph [0028], chaplet is a freestanding element separate from the casting core).
Govern et al is quiet to the core being a soluble core, which is made of a ceramic material with a soluble insert that is placed into a mold before the injection of the ceramic material.  Govern et al is also quiet to the chaplet being formed of a ceramic material that has similar physicochemical properties to the soluble core, wherein similar physiochemical properties means that physical properties are within 20% of each other, and that the core and chaplet are made of different materials.
Carozza et al teaches an improved core for investment casting of hollow products such as gas turbine blades (col 2 lines 35-43).  The composite core includes first and second core parts 112 and 114 (fig 3,4A-4B, col 4 lines 45-60).  A first part (112) of a first ceramic material (col 5 lines 40-66, material selected to have good leachability (thus being soluble)) is inserted in a die (col 9 lines 35-50), and a second ceramic material is loaded into the remaining space of the die (col 9 lines 35-50), such as by injection moulding (col 10 lines 5-20).  The first material may be a mixture of silica, zircon, and alumina in proportions of about 84 wt%/ 10 wt%/ 6 wt% (col 5 lines 40-66) selected to have good leachability characteristics (col 5 lines 40-66) and that the second ceramic material can be the same as the first material, except with a larger characteristic grain size (col 6 lines 20-56).
It would have been obvious to one of ordinary skill in the art to modify the core of Govern et al, so as to be a composite core formed from first and second ceramic parts, wherein the second part is formed by injection moulding around the first part inserted into a die, and that the first and second parts are selected to have good leachability, as Carozza et al teaches that the inventive cores can be formed with dimensions and spacing significantly reduced from the minimum dimensions available from conventional cores (col 2 lines 40-55) and produced in a single-pull type die (col 2 lines 55-65), thus avoiding the costly and complicated multi-pull dies of the prior art (col 2 lines 23-35) and that the composition is selected to have good leachability characteristics to improve upon flushing the casting material out during the leaching operation (col 5 lines 40-66).
Note that in said combination as described above, the chaplet may be formed of quartz or a ceramic (Govern), whereas the core is formed from a ceramic material mixture including silica, zircon, alumina, in proportions of about 84 wt% / 10 wt%/ 6 wt%.
The combination is quiet as to whether the chaplet and the core have similar physiochemical properties, meaning that physical properties are within 20% of each other.
	However, as the compositions of the chaplet (quartz) and the core (84% silica) are similar (within 20%), one of ordinary skill in the art would presume the physical properties to be to similar (fall within 20% of each other) as well.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01(I).
	The combination is quiet to the chaplet has a triangular shape with a semi-circular shaped recess formed in one side of the chaplet.
	Liu teaches the use of a cone-shaped chaplet for supporting a ceramic core in the field of investment casting (paragraph [0007], figs 2-3, 6, 8-9) for preventing the ceramic core from shifting or breaking (paragraph [0006]).  The chaplet is adhered to the ceramic core (paragraph [0007], bonded, paragraph [0025], adhered) where the apex of the cone is in contact with the cavity of the wax mold (paragraph [0007]).
	It would have been obvious to one of ordinary skill in the art to modify the chaplet of Govern to be a triangular shape, as Liu shows the shape is known and that Liu’s conical chaplets facilitate positioning and support, and increase the matching clearance and matching quality between the positioning end of the ceramic core and the wax mold (paragraph [0009]), and that the core will not be released, offset, or broken during wax injection.
	The combination is quiet to a semi-circular shaped recess formed in one side of the chaplet.
	Beele discloses joining of a first portion of a ceramic core with a second portion of a ceramic core (abstract).  Figure 10 shows different means for joining the ceramic parts, where figure 10b shows including an adhesive 30 specifically in a cavity 32 formed in the joining surface 28 (paragraph [0139], fig 10b).
It would have been obvious to include a cavity on one side of the chaplet, so as to retain adhesive for bonding the chaplet to the ceramic core.  Although the combination is quiet to the cavity being semi-circular shaped, it would have been obvious to change the shape as a matter of design choice.  Note that the courts have held that changes in shape to be a design choice absent persuasive evidence that the particular shape was significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04(B).

Regarding claims 2-3, the combination teaches the chaplet comprises a refractory material such as silica (Govern, paragraph [0028], quartz or ceramic or other material that does not melt or dissolve during metal casting).

Regarding claim 13, the combination teaches the method for use in the production of vanes, blades, or seals for gas turbine engines (Govern, paragraph [0001], hollow airfoil such as gas turbine blade, Carozza, abstract, turbine engine blade).

Regarding claim 14, the combination teaches injection moulding an object around the soluble core and the chaplet within the mould die (Govern, paragraph [0006], injection wax into the space between the core and the die).

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govern as modified by Carozza, Liu, and Beele as applied to claim 1 above, and further in view of Huang (US 5,950,705, previously cited).
Regarding claim 4, the combination is quiet to the chaplet is adhered to a surface of the soluble insert or the die using glue.
Huang teaches a method of casting a turbine bucket including a shell mold maintained stably positioned and spaced from a core by at least one preformed spacer device (abstract), wherein the preformed spacer device is formed of ceramic materials (abstract).  Huang additionally teaches that the preformed ceramic spacer device can be joined together with glues, col 5 lines 25-35.
In view of the teachings of Carozza who recognizes the use of adhesives for mechanical joining of the ceramic core parts (col 8 lines 30-55), Beele who teaches the use of adhesive for joining ceramic parts (paragraph [0139]), and Huang who teaches glue for joining the parts of the ceramic spacer device, it would have been obvious to one of ordinary skill in the art to adhere the ceramic chaplet to the ceramic part (soluble insert) using glue, so as to better support the core and prevent movement during casting.

Regarding claim 5, the combination would further suggest the chaplet is adhered to the surface of the soluble insert by contacting the chaplet with the surface of the soluble insert and melting either the surface of the chaplet or of the soluble insert (Huang, col 5 lines 25-35, preformed ceramic spacer device can be formed from separate and distinct components which are joined together by welding, Carozza, col 8 lines 30-55, thermal bond such as heating core parts having thermoplastic binder, would have been obvious to weld to the core so that the spacer can better support the core).

Regarding claim 6, the combination suggests the chaplet is adhered to the die by contacting the chaplet with the die and melting either the surface of the chaplet or the surface of the die where the chaplet is to be contacted (Huang, col 5 lines 25-35, preformed ceramic spacer device can be formed from separate and distinct components which are joined together by welding, Carozza, col 8 lines 30-55, thermal bond such as heating core parts having thermoplastic binder, would have been obvious to weld to the die so that the spacer can better support the core).

Regarding claims 7-8, Govern as modified by Carozza, Liu, and Beele is quiet to the chaplet being mounted using location features on the die.
Huang teaches a method of casting a turbine bucket including a shell mold maintained stably positioned and spaced from a core by at least one preformed spacer device (abstract), wherein the preformed spacer device is formed of ceramic materials (abstract).  Huang teaches the core may include depressions 101 for relatively stable positioning of the ceramic spacer device (col 8 lines 35-45), or that the mold 120 can include the depression 121 conforming closely in size and shape to the plate of the spacer device (fig 7C and 8D, col 8 line 54 - col 9 line 3).
It would have been obvious to one of ordinary skill in the art to mount the chaplet of Govern using location features on the die, such as depressions conforming to the shape of the chaplet, so as to stably position the ceramic spacer device.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govern as modified by Carozza, Liu, and Beele as applied to claim 1 above, and further in view of Miller, Jr et al (US 4,093,017, previously cited).
Regarding claims 9-12, the combination of Govern et al as modified by Carozza discloses that the chaplet may be formed of quartz, a ceramic, or other material that does not melt or dissolve during the metal casting (Govern, paragraph [0028]), but is quiet to the specific composition of the chaplet and its properties, such as having a bulk density in the range of around 1.3-2.5 g/cc (claim 9), a porosity of around 20-40% (claim 10), made of silica in the range of around 30-98% weight (claim 11), and the material used to form the chaplet comprises a binder in a range of around 10-25% weight (claim 12).
	Miller Jr. et al teaches a core for high-temperature directional solidification casting, such as for turbine airfoils (col 1 lines 5-41).  The core composition and firing procedure are controlled to provide a core of the desired density and size and regulated to maintain very close tolerances when the core is formed by injection moulding (col 13 lines 58-68).  Exemplary compositions are shown having bulk densities of 1.53 or 1.52 g/cc (col 20 lines 45-55).  The core composition is selected to provide the core with a porosity of 20 to 40 volume percent (col 13 lines 58-68).  The composition includes fused silica in about 64-70 wt% (col 18 lines 65-68), 3-10% by weight organic binder, and 0-10% by weight high temperature binder (col 19 lines 1-10).  Miller Jr. et al’s cores are porous and leachable with exceptional thermal stability which will function effectively and resist sagging and distortion at high temperatures (col 2 - col 3 line 15).
	It would have been obvious to one of ordinary skill in the art, to form the quartz or ceramic chaplet of Govern to include the composition and firing procedure of Miller Jr. et al, so as to result in having the claimed bulk density, porosity, and composition of silica and binder, as Miller Jr. et al recognizes the composition provide properties such as being porous and leachable with exceptional thermal stability which will function effectively and resist sagging and distortion at high temperatures.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  MPEP 2144.07.  Note that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(I).

Response to Arguments
Applicant's arguments filed 6/03/22 have been fully considered but they are not persuasive.
Applicant argues that the combination fails to disclose or suggest a chaplet formed of a ceramic material that has similar physiochemical properties to the soluble core with both the soluble core and the chaplet being made of different materials.  Applicant argues that Govern is not specific to the composition of the chaplet and the core, and that Carozza fails to overcome the deficiency of Govern as Carozza fails to disclose a chaplet.
The examiner disagrees.  The rejection is based on the combination of references, including Govern and Carozza.  Govern’s chaplet is formed of quartz.  Quartz is a form of silica, which is one of the refractory materials required in claim 3, thus being the same as applicant’s invention.  The ceramic core in the combination has the composition of Carozza’s ceramic core, which is about 84% silica, 10% zircon, and 6% alumina.  As the compositions of the chaplet (quartz) and the core (84% silica) are similar (within 20%), one of ordinary skill in the art would presume the physical properties to be to similar (fall within 20% of each other) as well.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01(I).
Applicant additionally argues that claim 1 has been amended to recite a triangular shape with a semi-circular shaped recess formed in one side of the chaplet.
Note that Liu and Beele are newly cited in the rejection above.  Liu shows triangular shaped chaplets, and Beele shows a recess on a side of a ceramic part for retaining adhesive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735